SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into by and among
MassRoots, Inc., a Delaware corporation (“MassRoots” or the “Company”), Isaac
Dietrich (“Dietrich”), Ean Seeb (“Seeb”), Vincent “Tripp” Keber (“Keber”) and
Terence Fitch (“Fitch”) effective as of December 12, 2017. Seeb, Keber and Fitch
are sometimes referred to individually as an “Outgoing Director” and
collectively as the “Outgoing Directors”. The Company, Dietrich and the Outgoing
Directors may also sometimes be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

The purpose of this Agreement is to: (i) provide the Outgoing Directors with
compensation for their valuable and necessary services to the Company in their
capacity as directors; (ii) provide a transition plan enabling the Outgoing
Directors to resign from the board and Dietrich, as the sole remaining Director,
to appoint qualified successor directors to implement the business developed by
Dietrich and referenced in a memorandum to the Outgoing Directors dated December
11, 2017, a copy of which is attached hereto as Exhibit A (the “Memorandum”);
and (iii) enhance the value of the Company for the benefit of its shareholders.

 

The Parties, therefore, agree as follows:

 

1.       The Outgoing Directors and Dietrich, in his a capacity as a director of
the Company, have performed a timely comprehensive review of the qualifications
of the three individuals proposed by Dietrich (the “Successor Directors”) to
fill the vacancies at or about the date of the Outgoing Directors’ respective
resignations from the board with respect to the execution of the Company’s
business plan as detailed in the Memorandum (the “Due Diligence Review”) which
Due Diligence Review was satisfactorily completed Monday, the 11th of December,
2017.

2.                  On or about Tuesday, December 12, 2017, the Outgoing
Directors and Dietrich, in his capacity as a director of the Company, shall
authorize by resolution of the Board of Directors that the number of directors
shall be four (4) until the next annual meeting of the shareholders (the
“Director Resolution”), in accordance with Article II, Section 6 of the Bylaws
of MassRoots, Inc., as amended on March 26, 2014 (the “Bylaws”), the form of
which Director Resolution is attached hereto as Exhibit B.

3.                  At such time as the Director Resolution is executed by the
existing board, each of the Outgoing Directors shall submit a letter of
resignation to the Company in the form of the Resignation Letter attached hereto
as Exhibit C.

4.                  Concurrently with the delivery of all Outgoing Directors’
executed Resignation Letters, Dietrich, in accordance with the provisions of
Article II, Section 3 of the Bylaws, as the sole remaining director, shall
resolve: (i) that the Company shall pay the sum of [ ] and deliver a Warrant (in
the form and as described in Section 8 of this Agreement) to the each Outgoing
Director (the “Director Compensation Resolution”); and (ii) that Scott Kveton
(“Kveton”), upon ceasing to serve as Interim Chief Executive Officer of the
Company, shall be compensated by the Company in the sum of [ ], which shall be
wired in accordance with his instructions upon the execution of the Definitive
Documents, which shall include his resignation letter (the “CEO Compensation
Resolution”).

5.                  Concurrently with the delivery of each Outgoing Director’s
executed Resignation Letter, the Company, Dietrich and each Outgoing Director
shall enter into a Mutual Release and Non-Disparagement Agreement, the form of
which is attached hereto as Exhibit D. Upon appointment to the Company’s Board
of Directors, each Successor Director shall execute a Mutual Release and
Non-Disparagement Agreement in substantially the same form as the form attached
hereto as Exhibit D.

  

 



6.                  The Restricted Stock Awards to each of the Outgoing
Directors pursuant to that certain Unanimous Written Consent of the Director
Compensation Committee of the Board of Directors of MassRoots, Inc. dated July
24, 2017 are hereby cancelled and of no further force and effect.

7.                  Pursuant to the Director Compensation Resolution, the
Company shall issue warrants to each Outgoing Director, the forms of which are
attached hereto as Exhibit E (the “Warrants”). The number of shares of Common
Stock subject to the Warrant issued to Denver Relief Consulting LLC, a Colorado
limited liability company, as designee of Ean Seeb, shall be [ ] shares. The
number of shares of Common Stock subject to the Warrant issued to Keber shall be
[ ] shares. The number of shares of Common Stock subject to the Warrant issued
to Fitch shall be [ ] shares.

8.                  The executed Resignation Letters, Director Resolution,
Director Compensation Resolution, CEO Compensation Resolution, copies of the
Warrants, Mutual Release and Non-Disparagement Agreement, and this Agreement
(the “Definitive Documents”) shall be deposited with the law firm of Sheppard
Mullin Richter & Hampton LLP, c/o Andrea Cataneo, 30 Rockefeller Plaza, New
York, NY 10112-0015 (the “Document Custodian”). Upon receipt of all of the
Definitive Documents, the Document Custodian shall instruct the Company to: (i)
wire funds as follows: (a) [ ] dollars to each of the Outgoing Directors; (b) [
] dollars to the law firm of Ryley Carlock & Applewhite P.C. representing
payment of its attorneys fees’ attributable to its representation of the
Outgoing Directors; (c) up to a maximum of [ ] dollars to the law firm of
Sheppard Mullin Richter & Hampton LLP representing payment of its attorneys
fees’ attributable to its representation of Dietrich; and (ii) release and
deliver the Definitive Documents to the Parties, as applicable.

9.                  At such time as required by applicable securities laws and
rules and regulations promulgated thereunder, the Company shall file with the
Securities and Exchange Commission a Form 8-K and any other required regulatory
filing, if any, relating to the actions and transactions provided for under this
Agreement.

10.              Dietrich shall be obligated to include in the proxy
solicitation for the next annual meeting of the shareholders an agenda item
consisting of ratification by the shareholders of all of the terms and
provisions of this Agreement and all of the actions contemplated and specified
hereby.

11.              With the exception of the Company’s required regulatory
filings, prior to Dietrich’s disclosure of this Agreement to the Company’s
shareholders at the Company’s next annual meeting of its shareholders, the
Parties agree to keep the existence and the terms of this Agreement confidential
and, with the exception of the Parties’ legal and financial advisors, agree not
to disclose any information concerning this Agreement or its terms to anyone
unless compelled to do so by court order or other lawful authority.

12.              Neither the Company nor Dietrich shall interfere with or impede
the Outgoing Directors’ efforts to sell their securities, including but not
limited to shares of Company stock now owned (no matter how acquired) or
hereafter acquired, options and warrants, either privately or publicly in the
open market, provided that such sales are being made in accordance with relevant
securities laws and limitations under Rule 144 of the Securities Act of 1933.
The Outgoing Directors will not be denied a legal opinion of counsel to lift the
restrictive legend from a certificate when eligible, and to the extent that an
Outgoing Director wishes to exercise any outstanding options or warrants held by
the Outgoing Director or his affiliates, the Company will process such requests
timely. Any required approvals will not be unreasonably withheld.

13.              Neither this Agreement nor the performance of this Agreement
shall be construed as an admission of liability by any Party, nor as an
admission against interest by any Party, nor as an admission by any Party that
the Party acted wrongly or violated any law, or the rights of any other Party,
or acted in violation of any duty owed by a Party to any other Party, nor as a
waiver of any defense, including, without limitation, any statute of
limitations, laches or other equitable defense based on the lapse of time that
exists or may exist as of the date of this Agreement. Each Party specifically
disclaims any liability to any other Party for any matter addressed by this
Agreement.

  

 



14.              The Company, Dietrich, and their affiliates shall hold
harmless, indemnify, and defend the Outgoing Directors from and against any and
all foreseeable and unforeseeable claims, demands (direct or indirect), losses,
liens, fines, penalties, lawsuits or other proceedings, judgments, awards,
costs, and expenses, including, without limitation, financial losses incurred,
including any and all legal costs and attorneys’ fees incurred by the Outgoing
Directors, as a result of any violation of this Agreement by the Company,
Dietrich or their affiliates. The Outgoing Directors shall hold harmless,
indemnify, and defend the Company from and against any and all foreseeable and
unforeseeable claims, demands (direct or indirect), losses, liens, fines,
penalties, lawsuits or other proceedings, judgments, awards, costs, and
expenses, including, without limitation, financial losses incurred, including
any and all legal costs and attorneys’ fees incurred by the Company, as a result
of any violation of this Agreement by the Outgoing Directors.

15.              The laws of the State of Delaware shall govern the terms of
this Agreement without regard to Choice of law principles.

16.              This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understanding between the parties hereto pertaining to the subject matter
hereof, and may only be modified by a subsequent written agreement that is
signed by the parties hereto.

17.              If any provision of this Agreement is invalid, that will not
affect the validity of the other provisions.

18.              This Agreement may be executed in counterparts. If this
Agreement is executed in counterparts, each counterpart shall be deemed an
original, and all counterparts so executed shall constitute one binding
agreement on all parties hereto, notwithstanding that all of the parties are not
a signatory to the same counterpart.

[Signatures follow on next page]

 

 

 

 

IN WITNESS HEREOF, the Parties have executed this Separation Agreement as of the
date first written above.

 

 

___________________________________

Ean Seeb

 

 

___________________________________

Vincent “Tripp” Keber

 

 

___________________________________

Terrence Fitch

 

 

___________________________________

Isaac Dietrich

 

 

MASSROOTS, INC., a Delaware corporation

 

 

___________________________________

By: Scott Kveton

Title: Chief Executive Officer

 



  

 